Citation Nr: 1314087	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis, to include as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to a service-connected left knee disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 

4.  Entitlement to an evaluation in excess of 20 percent for left knee costochondritis desiccans with arthrotomy residuals (left knee disability). 

5. Entitlement to higher initial evaluations for bilateral hearing loss disability, assigned a noncompensable evaluation prior July 15, 2008, and a 10 percent evaluation beginning July 15, 2008



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to February 1965. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In a January 2004 decision, the RO, in part, denied service connection for psoriatic arthritis and bilateral hip disability.  In an August 2004 decision, the RO granted service connection for bilateral hearing loss disability and assigned a noncompensable evaluation, effective February 13, 2004.  Subsequently, in a January 2009 decision, the RO increased the evaluation for the Veteran's bilateral hearing loss disability to 10 percent, effective July 15, 2008.  In a March 2006 decision, the RO denied service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  The RO also increased the evaluation for the Veteran's service-connected left knee disability to 20 percent disabling, effective March 18, 2005, the date of claim for increase. 

In an April 2006 statement the Veteran reported experiencing a lot of depression as a result of his left knee disability and its resulting impact on his "life style."  Thus, the Veteran has raised an informal claim for service connection for a psychiatric disability as secondary to his service-connected left knee disability, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board had remanded the case in July 2009 and again in April 2011, based on the Veteran's request first for a Travel Board hearing and then for a Board videoconference hearing.  However, by a signed August 2011 submission, the Veteran withdrew his request for a hearing.  


REMAND

VA treatment records indicate that an MRI of the left knee in April 2004 revealed multiple changes to the knee, including full thickness articular cartilage loss at the anterior aspect of the lateral femoral condyle and associated loss of cartilage at the junction of the medial and lateral facets of the patella, a small subchondral cyst at the popliteal tendon insertion on the lateral femoral condyle, cartilage thinning on the weightbearing surface, and some marginal osteophyte formation. 

Despite these changes, a February 2006 VA treatment notes that the Veteran reported doing better overall with his psoriatic arthritis and impairments in various joints, with reduced arthritic pain with current treatment, and that he was attempting exercise.  The Veteran was noted to have received a steroid injection in the knee in June 2005. 

In an April 2006 statement, however, the Veteran indicated that he wears a "full length knee brace" for his left knee and that without that knee brace he falls a lot as a result of the knee giving way.  He accordingly contended that his knee warranted a higher disability rating. 

The Veteran was most recently afforded a VA orthopedic examination for compensation purposes in December 2009.  However, this examination addressed questions of causation or aggravation of other claimed disabilities due to the Veteran's service-connected left knee disability.  The examination report does not provide sufficient information for rating the Veteran's left knee disability.  The most recent VA examination evaluating the nature and severity of the left knee disability for rating purposes was in July 2008.  Subsequent to that examination, in December 2009, X-rays were obtained of both knees, though with specific emphasis on the right knee.  The examiner reviewing the X-rays noted that the Veteran had chondrocalcinosis of both knees, and that the findings had progressed since the prior study.  Thus, the claims file presents evidence of progression of the Veteran's chondrocalcinosis including of the left knee since the most recent VA examination addressing the left knee for rating purposes.  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See 38 C.F.R. § 3.159(c)(4) (2012).  Accordingly, a new VA examination for compensation purposes is in order to address the current nature and severity of the Veteran's left knee disability. 

The December 2009 VA examiner provided an opinion that the Veteran's left knee disability had not caused or aggravated the Veteran's claimed psoriatic arthritis, right knee disability, and bilateral hip disorder.  However, the examiner did note that the Veteran's psoriatic arthritis, including as affecting these parts, was likely due to a combination of  "genetic, immunological, and environmental factors."  The examiner failed to specify what environmental factors were likely causal of the psoriatic arthritis. 

The Veteran, in a statement dated in April 2005 but received in May 2005, indicated that his left knee was injured due to trauma in service when he fell 30 feet, and that both VA and non-VA physicians had informed him that his psoriasis could be caused by trauma.  He further stated that his psoriasis began a few years after service and had persisted since that time.  The Veteran thus expressed a belief, supported by medical statements which he recounted, that the trauma to his left knee could have caused his psoriasis, and thus his claimed psoriatic arthritis, including disability affecting the right knee and both hips. 

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions include the relationship, if any, between the in-service trauma that caused the service-connected left knee disability, and his claimed psoriatic arthritis, right knee disability, and bilateral hip disability.  These questions must be addressed by an appropriately qualified medical professional. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). 

In disability compensation (service connection) claims, VA must provide a medical examination and or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms subject to lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) ("medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds in this case that the Veteran's assertion that medical professionals have told him that psoriasis could be caused by trauma provides sufficient indication of a possible nexus to the in-service trauma resulting in his left knee disability to necessitate a further VA examination addressing these service connection claims.  38 C.F.R. § 3.159(c)(4).  This is particularly the case where, as here, the prior examiner in December 2009 noted that there were likely "environmental factors" which contributed to these claimed disabilities, without addressing what those environmental factors were. 

The Veteran has also contended that his right knee disability has worsened as a result of excess pressure placed on that knee while favoring the left knee. Thus, questions of secondary service connection based on such aggravation are also implicated, to be addressed upon remand examination.  

An October 2004 private treatment record reflects that the Veteran had contusions of his right knee and right elbow.  Treatment records obtained do not reflect that this was the result of difficulties with the left knee.  Thus, upon remand examination, the examiner should be asked to consider whether left knee disability or other cause such as the October 2004 contusion as an intercurrent cause may have resulted in the claimed right knee disability. 

Regarding the Veteran's bilateral hearing loss claim, the most recent VA examination for compensation purposes was conducted in July 2008, and a hearing loss treatment evaluation in August 2009 explicitly noted that while the Veteran's pure tone thresholds remained stable since that last examination, his word recognition scores had decreased.  Because this indicates an increase in severity of the Veteran's bilateral hearing loss since the July 2008 examination, a further VA hearing loss examination is also in order to verify the severity of disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of his psoriatic arthritis and his disabilities of the right knee and both hips.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

With respect to the Veteran's psoriatic arthritis, and each right knee disability and each hip disability present during the period of the claims, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of his service-connected left knee disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The Veteran also should be afforded a VA examination to determine the current degree of severity of his bilateral hearing loss disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the disability on 
on occupational functioning and daily activities.  

5.  Undertake any other indicated development.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

